Citation Nr: 1229945	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran opted for an Informal Conference with a local Decision Review Officer (DRO), rather than a formal Hearing.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss and tinnitus are as likely as not the result of repeated exposure to loud noise and consequent injury (acoustic trauma) during his military service and, in particular, while in combat.

2.  His low back disability, diagnosed as degenerative joint disease, also is attributable to a combat-related injury during his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss, tinnitus, and low back disability are due to injuries incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(d). 3.306, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There was a significant change in the law with the enactment of the VCAA in November 2000 in terms of the amount of notice and assistance that VA must provide the Veteran concerning a claim, upon receipt of a complete or substantially complete application for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Here, though, the Veteran's claims are being granted, so there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this would be inconsequential and, therefore, ultimately amount to no more than nonprejudical, i.e., harmless error, inasmuch as his claims are being granted, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, he, not VA, has the evidentiary burden of proof of not only establishing there is a VCAA notice or assistance error but also, above and beyond this, showing the error is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

Service-Connection Considerations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis and organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  
When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Combat Status

The Veteran served in combat during the Vietnam War era in the light weapons infantry, 1st Cavalry, Air Mobile.  His DD Form 214 confirms that he resultantly was awarded the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).


In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Bilateral Hearing Loss and Tinnitus

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves.

On his entrance into active duty examination in July 1970, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
5
5
0
n/a
10

So, when entering service, the Veteran did not have any pre-existing hearing loss in either ear.

He served on active duty in the military from July 1970 to January 1972.

When his hearing acuity was retested in January 1972, for separation from service, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
10
LEFT
10
10
10
n/a
10

So there was just a relatively marginal decrease in his hearing acuity when comparing the results of his exit and entrance examinations, and he denied having any hearing loss when separating from service.

That alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

And, here, post-service, private medical records dated from June to July 2000 indicate the Veteran had bilateral (left and right ear) symmetric sensorineural hearing loss with a significant history of noise exposure in the military during his combat service, albeit also after service as a result of using a jackhammer.  He did not have any associated tinnitus.

He had a VA audiological examination in January 2009 that yielded findings confirming he has bilateral hearing loss of sufficient severity to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385, so for VA compensation purposes.  He reported that he had hearing loss and tinnitus.  He related that, during service, he suffered acoustic trauma from infantry 105 cannons, rifles, mortars, machine guns, and helicopters.  Post-service, he indicated that he had additional noise exposure in plumbing, using a jack hammer (although he wore ear protection), hunting (also used ear protection), motorcycle riding, snowmobiling, farm equipment, and mowers.  He stated that, during his service in Vietnam, he had tinnitus after noise exposure that was bilateral in nature, constant, and worse in his right ear.


The VA compensation examiner indicated that, based on the normal hearing at separation, it was less likely than not that the hearing loss now shown was the result of the Veteran's military service - instead, was of post-service onset.  The examiner acknowledged the STRs showed a 10-decibel shift in hearing threshold, but did not comment further on that finding.

With regards to tinnitus, the examiner stated that this condition's onset occurred during service (per the Veteran's report), but further indicated that the Veteran had significant noise history both during combat service and post-service, and also noted the negative report in 2000.  The examiner therefore determined that she could not resolve the issue of the etiology of the tinnitus without resorting to mere speculation due to this inconsistent history.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of- the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred or aggravated in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the Veteran's wife also submitted a letter in which she indicated the Veteran's hearing had become progressively worse in the years since his service.

There is no question the Veteran had both service and post-service noise exposure, as even he readily concedes as much, although he says at least some of the additional noise exposure he has had since service has been with the benefit of protection for his ears.  And, regardless, he asserts that his bilateral hearing loss and tinnitus incepted during his service, so preceded this additional noise exposure, especially on account of the events that occurred in combat, as evidenced by the decibel threshold shift shown during his separation examination that occurred only some 18 months after he entered service (and only after he had engaged in combat).

According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (acoustic trauma in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

And as already explained, competent lay evidence may establish the presence of observable symptomatology.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  

Both bilateral hearing loss and tinnitus are types of medical problems that are within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of in-service noise exposure are competent, so, too, are his statements that he had bilateral hearing loss and tinnitus during service, following that noise exposure.  Further, he is also credible in his report of suffering not only acoustic trauma in service, but also the disabilities of bilateral hearing loss and tinnitus during service.  He has credibly stated that he experienced hearing loss and tinnitus following loud noises from multiple sources, including combat-related exposure.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from weaponry and vehicles are consistent with the circumstances, conditions, and hardships of his service.  Thus, there is credible evidence that bilateral hearing loss and tinnitus occurred after acoustic trauma during his service.  As to continued hearing loss and tinnitus after service, he and his wife essentially indicate these conditions continued and even worsened.

With regards to hearing loss, the record establishes the presence of hearing loss, post-service, since 2000.  The VA examiner opined that the bilateral hearing loss had a post-service onset.  However, the examiner did not specify or even estimate when that occurred or comment on whether the 10-decibel shift during service represented actual hearing loss.  The examiner essentially indicated that, since the separation examination exhibited normal hearing findings, this meant there was no hearing loss at that time.  In contrast, the Veteran and his wife have stated that he had hearing loss during service, which progressed over time as a chronic disability.  

The Board finds that, given the decibel loss during service, there is substantiation of the Veteran's report that he started noticing a decline in his hearing acuity once in service.  So when combined with the claim that he has continued to experience hearing loss during the many years since his service, the Board finds that his statements, in addition to the statement from his wife, are credible and, thus, ultimately probative and add favorable weight to the claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

With regards to tinnitus, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So because, by definition, it is inherently subjective, the Veteran is competent even as a layman to say he had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  So the question is not so much whether he is competent to say he had and continues to have this condition, rather, whether his lay testimony concerning this also is credible to, in turn, ultimately have probative value in establishing this as fact.

The evidence weighing against his claim of continuous tinnitus since service is the June 2000 report noting no associated tinnitus at the time of that examination.  However, that was just one isolated finding.  The Board finds that his report that tinnitus began during service and continued thereafter is more probative than the one medical finding that tinnitus was not present on a specific date.  Further, the VA examiner was unable to provide an opinion at all, noting there were both 
in-service and post-service incidents of acoustic trauma.  It seems apparent that the examiner was implying that one or both types of acoustic trauma, i.e., in-service and post-service noise exposure, were responsible for the Veteran's tinnitus.  This is especially true since the examiner did not provide any other potential etiologies and, indeed, seemingly acknowledges the tinnitus may have incepted in service (even if by the Veteran's own report).  The Board accepts the Veteran's statements concerning this, that his tinnitus incepted in service and has continued since.  Thus, his assertions of continuity of symptoms are not only competent, but also credible and therefore ultimately probative.

For these reasons and bases, the Board finds that the acoustic trauma in service, as conceded by VA in light of the Veteran's combat service, resulted in bilateral hearing loss and tinnitus, which, as "disabilities" began during service.  See Reeves.  And since the Board also accepts that these disabilities continued thereafter, per the probative lay evidence, the Board finds that the acoustic trauma to the ears in service resulted in permanent disability by way of bilateral hearing loss and tinnitus.  Although there is a contradictory medical opinion with regards to the hearing loss, the Board concludes this opinion has diminished probative value due to the examiner's failure to completely address the Veteran's 10-decibel loss during service that may have been a result or consequence of his claimed injury, namely, acoustic trauma.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  In addition, the examiner did not accept that the Veteran's reports of hearing loss and tinnitus in service represented actual disability incurrence at that time.  Due to the incomplete nature of this examination report, the Board affords it less probative value than the lay evidence which has been found to be persuasive.

Therefore, while there is both evidence weighing for and against the Veteran's claims, the Board finds that the favorable evidence, at the very least, is just as probative as the evidence against the claims, if not more so.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this only need be an "as likely as not" proposition, which in this particular instance it is.


Low Back Disability

During service, in October 1970, the Veteran suffered a muscle strain to the upper portion of his back between his shoulder blades while performing exercises.  And during his separation examination, he complained of having recurrent back pain.  He therefore indicated the pain he had earlier experienced during service had not resolved.

During his Informal Conference with the DRO, the Veteran reported that he initially hurt his low back in service and had continued to have back problems ever since.  In particular, he cited an incident when, during combat, he jumped off the high end of a helicopter, landed on his right leg, and felt his back pop.  He was given pain pills.  In addition, he was carrying an M16 and M203 grenade launcher with ammunition.  He explained that his gear weighed over 100 pounds.  He mistakenly related that, at the time of discharge, he did not report back problems (although, in actuality, he did as mentioned).

Post-service, private medical records show he was treated for disc problems in 1997.  A February 1997 magnetic resonance imaging (MRI) revealed a right paracentral disc herniation, L5-S1 with possible free fragment, and displacement of the right S1 nerve rootlet posteriorly, approximately 5 millimeters.  There was some disc degeneration/desiccation of the L5-S1 disc and minimal central disc bulging at L4-5.  

In January 2009, the Veteran was afforded a VA compensation examination.  He told the examiner that he initially had injured his low back during his service when he made a 7 to 8 foot jump from a helicopter during combat when he was stationed in Vietnam.  He related that he had experienced low back pain and stiffness since that time.  Physical examination was performed and X-rays taken.  The diagnosis was degenerative joint disease of the lumbosacral spine with loss of range of motion and pain.  No medical nexus opinion was provided, however, concerning the etiology of this disability and its potential relationship to his military service.

And rather than requesting such an opinion, the Board finds competent and credible the Veteran's report of injuring his low back during his combat service, which resulted in back pain.  Back pain is the type of physical finding that he can observe and report, which his STRs confirm he did.  See Layno.  So his statements that his back pain began during his service are supported by findings in his STRs, particularly his complaints of continued back pain during his separation examination.  In addition, his statements are consistent with the circumstances, conditions, and hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, his assertions are not only competent, but also credible so as to, in turn, have probative value.

His wife also submitted a supporting statement in which she related that she had personally observed his ongoing back problems since his release from active duty.  Her statements regarding the continuation of back problems from service onward are consistent with his similar statements to this same effect.

When he was treated in 1997, he reported there was no known precipitating factor for his then current back pain, which had begun just one week earlier.  However, it appears clear from the MRI that the disc problems had a cause that remains unclear.  Nevertheless, the present diagnosis and the one subject to service connection as a current disability during the appeal period, is degenerative joint disease (i.e., arthritis).

In taking into consideration the Reeves case, the Board is required to apply the section 1154(b) and 3.304(d) presumption to both the claimed injury and the claimed resultant disability.  The Board accepts that a back injury occurred and that it resulted in actual disability at that time.  In addition, the Board finds credible the lay evidence that there was permanent back disability from service to the present time, as currently diagnosed as degenerative joint disease.  The Board accords probative value to this lay evidence, as supported by a medical diagnosis, and as uncontradicted by any countervailing medical opinion.


Because there is both competent and credible supporting the occurrence of back injury and disability during service and on a continual basis since, so competent and credible evidence of continuity of symptomatology, the Board concludes that the evidence supports the granting of service connection for back disability, diagnosed as degenerative joint disease.


ORDER

The claim for service connection for bilateral hearing loss is granted.

The claim for service connection for tinnitus is granted.

The claim for service connection for a back disability is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


